DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-7 and 9, there is no teaching or suggestion in the art of record disclosing a magnetic memory structure configured in accordance with the limitations of claim 1, wherein the non-magnetic dielectric isolation layer is deposited above the magnetic reference layer and surrounds the Ru hard mask layer, the capping layer, the magnetic free layer and the insulating barrier layer, and wherein the magnetic reference layer is wider than the insulating  barrier layer and the magnetic free layer.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 3-7 and 9.
Regarding claims 10, there is no teaching or suggestion in the art of record disclosing a magnetic memory structure configured in accordance with the limitations of claim 10, wherein the non-magnetic dielectric isolation layer is deposited above the magnetic reference layer and surrounds the Ru hard mask layer, the magnetic free layer and the insulating barrier layer, and wherein the magnetic reference layer is wider .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/1/22